EX-99d.8.i AMENDMENT TO THE SUB-ADVISORY AGREEMENT THISAMENDMENT (“Amendment”) to the Sub-Advisory Agreement (“Agreement”) dated August 16, 2006, by and between Mercer Global Investments, Inc., a Delaware corporation (the “Advisor”), andLazard Asset Management LLC, a Delaware limited liability company (the “Sub-Adviser”), is made effectiveas of the 1st day of July, 2009. RECITALS WHEREAS, the Agreement provides that the parties may mutually agree to supplement or amend any provision of the Agreement; and WHEREAS, the Sub-Adviser manages certain investments on behalf of the MGI Funds (the “Trust”) under the Agreement, as amended, with respect to the following Fund: MGI Non-US Core Equity Fund, a series of the MGI Funds; and WHEREAS, the Sub-Adviser and Advisor wish to amend the Agreement: AGREEMENT NOW THEREFORE, in consideration of the promises and mutual agreements set forth herein, the parties hereby agree to amend the Agreement, as follows: 1. Exhibit A, the Fee Schedule of the Agreement is hereby deleted in its entirety and replaced with Exhibit A to this Amendment: and 2.All other terms and provisions of the Agreement shall remain in full force and effect, except as modified hereby. Mercer Global Investments, Inc. Lazard Asset Management LLC By: /s/Denis Larose Name: Denis Larose Title: Chief Investment Officer By: /s/Charles L. Carroll Name:Charles L. Carroll Title: Deputy Chairman EXHIBIT A SUB-ADVISORY AGREEMENT BETWEEN MERCER GLOBAL INVESTMENTS, INC. AND LAZARD ASSET MANAGEMENT LLC Effective Date:July 1, 2009 MGI NON-US CORE EQUITY FUND FEE SCHEDULE The fees for investment management services provided by the Sub-Advisor are based upon the value of the Sub-Advisor Assets under management and calculated as follows: ASSETSCOMPENSATION First $50 million 0.75% on the next $150 million0.70% over $200 million 0.60% Global Fee Arrangement:The parties hereto agree that, unless restricted by law or regulation, the fee schedule set forth herein shall apply to all “relationship assets” relating to portfolios of Mercer Global Investments, Inc. andMercer Global Investments Canada Limited(together, “MGI”) managed by the Sub-Advisor and each of its advisory subsidiaries.For the purpose of determining “relationship assets,” all Emerging Markets Equity Strategyportfolios managed by the Sub-Advisor and its advisory subsidiaries worldwide for MGI (collectively, “Sub-Advisors Assets”) will be added together and applied against the fee schedule set forth herein.
